Citation Nr: 1209536	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Whether an October 1981 RO rating decision that reduced the disability rating for a psychiatric disability from 100 percent to 70 percent contained clear and unmistakable error (CUE).

2.  Entitlement to restoration of a 100 percent disability rating (evaluation) for a psychiatric disability from January 1, 1982 to February 23, 1990, including the question of propriety of reduction of the rating to 70 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Veterans of the Vietnam War 
and the Veterans Coalition



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 24, 1970 to May 5, 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the RO in Seattle, Washington.

The issue of restoration of a 100 percent disability rating for a psychiatric disability from January 1, 1982 to August 1, 1988 (which includes the question of propriety of the reduction to 70 percent) is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An appeal of the October 1981 rating decision that reduced the disability rating for the Veteran's schizophrenia from 100 percent to 70 percent was timely initiated by an October 1982 notice of disagreement; therefore, the October 1981 rating decision is not final, and is not a valid subject of a CUE claim.  

2.  There remain no allegations of errors of fact or law for appellate consideration regarding CUE in an October 1981 rating decision.



CONCLUSION OF LAW

The criteria for dismissal of an appeal regarding CUE in an October 1981 rating decision have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of CUE Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, as will be discussed in the Remand below, the Board has found that in October 1982, within one year of issuance of the October 1981 rating decision that reduced the disability rating for schizophrenia from 100 percent to 70 percent, effective January 1, 1982, the Veteran filed a timely Notice of Disagreement with the reduction (using a VA Form 1-9).  

As a result of the Board's finding in this decision that an appeal of the October 1981 rating decision was timely initiated within one year of issuance of the October 1981 decision, the October 1981 reduction rating decision did not become final (see 38 C.F.R. § 20.302 (2011); therefore, the non-final October 1981 rating decision not a valid subject of a CUE claim.  See 38 C.F.R. § 3.105(a) (2011) (CUE claims apply to previous RO determinations that are final and binding).  Because a CUE claim cannot be based on a nonfinal decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in an October 1981 rating decision.  Accordingly, the Board does not have jurisdiction to review the purported appeal for CUE in the October 1981 rating decision to reduce disability rating for schizophrenia from 100 percent to 70 percent, and the appeal is dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 
 



ORDER

The appeal regarding whether an October 1981 RO rating decision that reduced the disability rating for a psychiatric disability from 100 percent to 70 percent contained CUE is dismissed.


REMAND

An October 1981 rating decision reduced the disability rating assigned for schizophrenic reaction from 100 percent to 70 percent, effective January 1, 1982.  That decision was mailed to the Veteran on October 30, 1981.  On October 29, 1982, within a year of the October 1981 decision, a VA form 1-9 was received from the Veteran, on which he noted that he was unable to work because of his disability, and asserting that he was entitled to 100 percent compensation, and that the examination on which the reduction was based was inadequate.  The RO initially identified this as a Notice of Disagreement with the October 1981 reduction rating decision, but subsequently decided to obtain another examination, and marked through the stamp identifying it as a Notice of Disagreement.  

A Notice of Disagreement consists of a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).

The Board finds that the language and context of the October 1982 VA Form 1-9 indicates that the Veteran was in disagreement with the October 1981 rating decision reduction of the 100 percent disability rating for schizophrenic reaction, and adequately expressed the Veteran's desire to contest the result.  Although the Veteran did not specifically reference the October 1981 reduction rating decision, at the time of the October 1982 statement, the only service-connected disability for which he had a rating (of 100 percent) was for schizophrenia.  The Veteran did state he felt he was "entitled to 100% compensation," and he indicated that he was unable to work (thus meeting the 100 percent rating criteria).  As the Veteran had not previously filed a claim for individual unemployability, the context of the statement of inability to work necessarily pertains to criteria for a 100 percent rating, which pertains to the only service-connected disability of schizophrenia.   For these reasons, the Board finds that the Veteran's October 1982 statement (on a VA Form 1-9) constituted a timely Notice of Disagreement with the October 1981 rating decision to reduce the rating for schizophrenia from 100 percent to 70 percent.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the evaluation of the Veteran's service-connected schizophrenia was the subject of a Board decision in January 1994, which denied a disability rating in excess of 50 percent.  That decision arose from a December 1990 RO rating decision, which arose from a February 23, 1990 claim.  The Board decision is final and subsumes any questions of propriety of rating from February 23, 1990.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1994).  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  Therefore, the rating reduction period remaining under consideration is that time from effective date of reduction (January 1, 1982) prior to the date of rating claim appealed to, and adjudicated by, the Board (February 23, 1990).  

Accordingly, the issue of restoration of a 100 percent disability rating for a psychiatric disability from January 1, 1982 through February 22, 1990, which includes the ancillary question of propriety of the reduction to 70 percent, is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of restoration of a 100 percent disability rating for a psychiatric disability for the period from January 1, 1982 to February 23, 1990.  Provide the Veteran with appropriate notice of appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


